To compel respondent to appoint commissioners to ascertain and determine the necessity for taking and using, for the purpose of a suburban railway, so much of the right, title and franchise of the plank road company over, to and in the said highway as is required for relator’s use, and to appraise and determine the damages and fix the compensation to be allowed therefor, under Act No. 67, Laws of 1891.
Denied April 21, 1895, with costs.
Held, that the description of the land sought to be taken was indefinite, and that the petition did not show that the land sought to be acquired was subject to condemnation.